Case 2:19-cv-06971-JMA-GRB Document 1 Filed 12/12/19 Page 1 of 5 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------x
JACOB ADONI and HARBOR PARK REALTY, LLC,
                                                                           Case No.:
                                            Plaintiffs,

                    -against-
                                                                           NOTICE OF REMOVAL
WORLD BUSINESS LENDERS, LLC, AXOS
BANK f/k/a B-of-I FEDERAL BANK and CIRCADIAN
FUNDING, LLC,

                                             Defendants.
-----------------------------------------------------------------------x

        Defendant Axos Bank sued herein as Axos Bank f/k/a B-of-I Federal Bank (“Axos

Bank”) with the consent of defendant World Business Lenders, LLC by and through their

undersigned counsel, files this Notice of Removal pursuant to 28 U.S.C. §§ 1331, 1441(c)(1)(A)

and 1446. In support of removal, Axos Bank states as follow:

        1.       On October 18, 2019, plaintiffs Jacob Adoni and Harbor Park Realty, LLC

(collectively, the “Plaintiffs”) filed a lawsuit against World Business Lenders, LLC, Axos Bank

and Circadian Funding, LLC in the Supreme Court of the State of New York, County of Suffolk,

captioned Jacob Adoni and Harbor Park Realty, LLC v. World Business Lenders, LLC, Axos

Bank f/k/a B-of-I Federal Bank and Circadian Funding, LLC, Index No. 620617/2019 (the “State

Court Action”). A copy of the Summons and Verified Complaint is attached as Exhibit “A”.

        2.       Axos Bank was served with the Summons and Verified Complaint in San Diego,

California on November 12, 2019.

        3.       As more fully set forth below, this case is properly removed to this Court pursuant

to 28 U.S.C. §1441 because Axos Bank has satisfied the procedural requirements for removal,




                                                          1
Case 2:19-cv-06971-JMA-GRB Document 1 Filed 12/12/19 Page 2 of 5 PageID #: 2



and the Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and

1441.

I.      Axos Bank has Satisfied the Procedural Requirements for Removal

        4.     Removal is timely. The Notice of Removal is being filed within 30 days of the

first date of which Axos Bank received a copy of the Summons and Verified Complaint and,

therefore, is timely pursuant to 28 U.S.C. §1446(b). Axos Bank has attached hereto a copy of all

process and pleadings served on it in the State Court Action pursuant to 28 U.S.C. 1446(c). See

Exhibit “A”.

        5.     No further proceedings have occurred in the State Court Action.

        6.     Venue is proper. The Supreme Court of the State of New York, County of

Suffolk, is located within the Eastern District of New York, and, therefore, venue is proper in

this Court, pursuant to 28 U.S.C. § 112, because it is “the district and division embracing the

place where such action is pending.” 28 U.S.C. § 1441(a).

        7.     The written notice required by 28 U.S.C. §1446(d) will be promptly filed in the

Supreme Court of the State of New York, County of Suffolk and served on plaintiffs.

II.     Federal Question Jurisdiction

        8.     Axos Bank is a federally charged savings bank under the Home Owners’ Loan

Act.

        9.     Plaintiffs have asserted causes of action based on usury.

        10.    “When the federal statute completely pre-empts the state-law cause of action, a

claim which comes within the scope of that cause of action, even if pleaded in terms of state law,

which authorizes any claim that ‘arises under’ federal law to be removed to federal court.” Ben.




                                                 2
Case 2:19-cv-06971-JMA-GRB Document 1 Filed 12/12/19 Page 3 of 5 PageID #: 3



Nat’l Bank v. Anderson, 539 U.S. 1, 8 (2003) (internal citation omitted); see also Briarpatch

Limited, L.P. v. Phoenix Pictures, Inc., 373 F. 3d 296, 304-305 (2d Cir. 2004).

         11.      “Here, this Court has federal question jurisdiction supporting removal because the

federal Home Owners’ Loan Act…, and its implementing regulations, completely preempt

[Plaintiffs’ usury claims].” Yousif v. Ocwen Morg. Co., LLC, 816 F. Supp. 2d 463, 468 (E.D.

Mich. 2010); See also Beneficial Nat’l Bank, 539 U.S. at 11, 123 S. Ct. 2058; and see also Pac.

Capital Bank, N.A. v. Connecticut, 542 F. 3d 341, 352 (2d Cir. 2008). In relevant part, 12 CFR §

7.4008(d)(10) 1 explicitly preempts state law claims for usury.

         12.      Consequently, removal on the basis of federal question jurisdiction under 28

U.S.C. § 1331 is proper. See Yousif, LLC, 816 F. Supp. 2d at 468 (upholding removal based on

preemption under Home Owners’ Loan Act because “at the time of removal and now, federal

question jurisdiction exists under the complete preemption doctrine”).

         13.      In addition, the plaintiff asserts claims under the Fair Debt Collection Practices

Act, 15 U.S.C. §1692, et seq. (“FDCPA”). These FDCPA claims also provide federal question

jurisdiction supporting removal to this Court. Griffith-Fenton v Coldwell Banker Mortg., 2014

U.S. Dist. Lexis 76986, 2014 WL 2217805 (S.D.N.Y. May 2, 2014) (“[When the plaintiff’s

‘well-pleaded’ complaint raises an issue of federal law”). See also, New York v Shinnecock

Indian Nation, 686 F.3d 133, 138 (2d Cir. 2012).

         14.      Because this Court has original, federal-question jurisdiction over Plaintiffs’

usury and FDCPA claims pursuant to 28 U.S.C. § 1331 (as explained above), it also has

supplemental jurisdiction over Plaintiffs’ state-law claims. See Allstate Interiors & Exteriors,


1 Section 7.4008 is a regulation of the Office of the Comptroller of the Currency (“OCC”) governing national banks.

Federally chartered banks under the Home Owners’ Loan Act are “subject to the same laws and legal standards,
including regulations of the OCC, as are applicable to national banks and their subsidiaries, regarding the preemption
of state law.” 12 CFR §7.4010(a).

                                                          3
Case 2:19-cv-06971-JMA-GRB Document 1 Filed 12/12/19 Page 4 of 5 PageID #: 4



Inc. v. Stonestreet Const., LLC, 730 F.3d 67, 72 (5th Cir. 2013) (“State and federal claims are

part of the same case or controversy for the purposes of section 1367(a) if they derive from a

common nucleus of operative fact or are such that they would ordinarily be expected to be tried

in one judicial proceeding.”) (internal quotations omitted). See also, F5 Capital v Pappas, 856

F. 3d 61 (Internal Citation omitted) (2d Cir. 2017).

III.   Defendant World Business Lenders, LLC Supports Removal

       15.      Defendant World Business Lenders, LLC consents to removal of the action to this

Court. The Court has supplemental jurisdiction over Plaintiffs’ claims against World Business

Lenders, LLC.

       WHEREFORE, Defendants World Business Lenders, LLC and Axos Bank sued herein

as Axos Bank f/k/a B-of-I Federal Bank respectfully removes the State Court Action from the

Supreme Court of the State of New York, County of Suffolk, to this Court pursuant to 28 US.C.

§§ 1331, 1441(c)(1)(A) and 1446.

Dated: December 12, 2019
       Huntington, New York
                                                       THE MAGNOZZI LAW FIRM, P.C.
                                                       Attorneys for Defendants
                                                       World Business Lenders, LLC and Axos
                                                       Bank sued herein as Axos Bank f/k/a B-of-I
                                                       Federal Bank


                                              By:      s/Mark F. Magnozzi________________
                                                       Mark F. Magnozzi, Esq.
                                                       23 Green Street, Suite 302
                                                       Huntington, NY 11743
                                                       T – (631) 923-2858
                                                       F – (631) 923-2860
                                                       mmagnozzi@magnozzilaw.com




                                                 4
Case 2:19-cv-06971-JMA-GRB Document 1 Filed 12/12/19 Page 5 of 5 PageID #: 5




                                     5
